ROSE, District Judge.
This case, in its principal aspect, is on all fours with No. 726, Romney Steamship Co. v. Same Respondent, 273 Fed. 287, the opinion in which was handed down to-day.
The libelant, a British corporation, chartered its steamship, the Renfrew, to carry coal to Italy. The respondent failed to furnish a cargo for her, alleging that at first it was excused from so doing by the same strike discussed in the opinion above mentioned. The answer there given to a like contention is equally applicable here.
After Interstate Commerce Commission’s Service Order No. 6 went into effect on June 24th, the charterer claimed that performance on its part was prevented by a restraint of rulers, and on July 2d requested the owner to withdraw the ship, without prejudice to any *299rights it had. There are at least three reasons why the charterer must be held liable:
[1] (1) It had ample time to load the ship before the order in question could have hampered it. It takes a number of days to bring coal from the mines to tidewater, and, that on cars before June 24th was not affected by the order in question. The effect of the order could not have been felt at the piers before about June 28th. The ship reported herself at least as early as June 14th, and its loading should have been completed by June 22d.
[2] (2) By interlineation in the charter party it was declared effective, whether permit for cargo was granted or not granted.
[3] As was held in the opinion in No. 724, Hellenic Transport S. S. Co. v. Same Respondent, 273 Fed. 290, handed down this day, Service Order No. 6 was not such a restraint of rulers as excused performance.
It follows that the respondent must be held liable for the breach of the charter party.